Citation Nr: 0738776	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  01-03 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an increased evaluation for the residuals of 
hepatitis, currently evaluated as 0 percent disabling.  



WITNESSES AT HEARING ON APPEAL

The veteran and his daughter



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In August 2002, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.  A transcript of 
that hearing has been associated with the claims file.  The 
veteran requested a personal hearing before a Member of the 
Board, and a hearing was scheduled in September 2005; 
however, the veteran did not show up for the scheduled 
hearing.  Therefore, there is no Board hearing request 
pending at this time.  See 38 C.F.R. § 20.704(d) (2007).

This case was remanded by the Board in February 2006 for 
additional development.  As part of that remand, the veteran 
was supposed to be afforded a VA examination; however, in a 
statement written by the veteran's daughter and signed by her 
and the veteran, the veteran relayed that he did not wish to 
report to an examination.  Substantial compliance with the 
remand having been completed, to the extent possible, the 
case has been returned to the Board.  


FINDING OF FACT

Residuals of hepatitis are currently primarily manifested by 
at most occasional vomiting.  The preponderance of the 
competent medical evidence is against a finding of 
incapacitating episodes, having a total duration of at least 
one week in the last 12-month period; intermittent fatigue, 
malaise, and anorexia; and infectious hepatitis with 
demonstrable liver damage with mild gastrointestinal 
disturbance.    




CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
(DC) 7345 (2000 & 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2004 that fully 
addressed all four notice elements.  The letter informed the 
veteran of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent not before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case after the 
notice was provided, when it issued a supplemental statement 
of the case in February 2005.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ).  Also, in April 2006, the veteran submitted a signed 
VCAA Notice Response indicating that he had no other 
information or evidence to give VA to substantiate his claim.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The October 2004 notification letter did 
not include proper notice as to all of these elements; 
however, the Board finds no prejudice to the veteran.  See 
Bernard, supra.  The veteran was awarded service connection 
for hepatitis in 1955; therefore, the first three elements 
are not in dispute.  The veteran is appealing the degree of 
disability, demonstrating that he has actual knowledge of 
this element.  As there will be no further increase as a 
result of this decision, further information about effective 
dates is not needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
private medical records, hearing transcripts, statements from 
the veteran's daughter, and service medical records.  There 
is no indication that any other treatment records exist that 
should be requested, or that any pertinent available evidence 
has not been received.  VA examinations were provided in 
connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally id.; 38 C.F.R. § 4.1.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board observes that the rating criteria for liver 
disorders have been revised during the pendency of this 
appeal, effective on July 2, 2001.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Therefore, the Board must evaluate the veteran's claim under 
both the former criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  The Board will 
lay out the relevant parts of the former criteria and the 
amended criteria for the benefit of comparing the criteria.

Under the old provisions, effective through July 1, 2001, 
healed, nonsymptomatic infectious hepatitis was assigned a 
noncompensable rating.  38 C.F.R. § 4.114, DC 7345 (2000).  A 
10 percent evaluation was warranted for infectious hepatitis 
with demonstrable liver damage with mild gastrointestinal 
disturbance.  Id.  

The revised version of DC 7345 now specifically excludes 
hepatitis C. Rather, that disorder is evaluated under the 
newly added DC 7354, again effective on July 2, 2001.

Under the current version of DC 7345, which covers chronic 
liver disease without cirrhosis (including hepatitis B, 
chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C), a noncompensable 
evaluation is assigned if the condition is nonsymptomatic.  
38 C.F.R. § 4.114, DC 7345 (2007).  A 10 percent evaluation 
contemplates intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration for at least one 
week, but less than two weeks, during the past 12-month 
period.  Id.  

Hepatitis B and C must be confirmed by serologic testing in 
order to evaluate either under their respective sections.  38 
C.F.R. § 4.114, DCs, 7345, 7354 (2007).  

Sequelae, such as cirrhosis or malignancy of the liver should 
be rated under an appropriate diagnostic code, and the same 
signs and symptoms as the basis for the evaluation under DC 
7354 should not be used under a diagnostic code for sequelae.  
Id. 

For purposes of evaluating conditions under DC 7345 and 7354, 
an "incapacitating episode" means a period of acute signs 
and symptoms severe enough to require bed rest and treatment 
by a physician.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran was afforded a VA examination in May 1999.  The 
veteran's claims file was not reviewed prior to this 
examination.  The examiner's diagnoses included history of 
infectious hepatitis 1953 with no residuals, positive 
hepatitis B surface antibody and hepatitis B core antibody in 
1995 by history, and hepatitis B surface antibody positive 
with normal liver function on this examination.  The examiner 
made no comments relating to fatigue, malaise, anorexia, 
gastrointestinal disturbances, or incapacitating episodes.  

The veteran was afforded another VA examination in October 
2000.  The veteran's claims file was not reviewed prior to 
this evaluation.  At this examination, the veteran reported 
having occasional vomiting but no hematemesis or melena.  He 
was on no specific treatment for hepatitis and his liver 
enzymes had been within normal limits.  The veteran reported 
losing 10 pounds in the last year.  On examination, there was 
some tenderness to deep palpation of the right upper 
quadrant.  There was no hepatosplenomegaly appreciated and no 
evidence of ascites.  The diagnoses included hepatitis-A and 
B by history; positive antibodies to both agents.  

A statement of attending physician filled out by a private 
physician in August 2001 lists chronic liver disease under 
history of illness.  The diagnoses given on that form did not 
include chronic liver disease.  An earlier June 2001 note 
handwriting on a prescription pad from the same private 
physician relayed that the veteran was unable to drive due to 
vertigo, Parkinson's, and chronic liver disease.  In a 
November 2002 letter to VA, this physician explained that he 
did not treat the veteran for hepatitis at any of his visits, 
but that he did do laboratory tests on him at one visit, 
which according to the physician showed no liver damage.    

The veteran was afforded another VA examination in January 
2002, and the examiner noted a review of the veteran's claims 
file prior to the evaluation.  The examiner reported that the 
claims file showed that in 1995 the veteran had hepatitis A 
and B antibodies by laboratory determination, and that 
similar tests in October 2000 also showed these antibodies.  
The examiner stated that these laboratory tests indicate that 
the veteran had previous disease which is now recovered with 
immunity.  The veteran reported having a fair appetite, 
constipation, stable weight, and occasional vomiting.  The 
diagnoses were hepatitis A, 1953, with antibodies indicating 
recovery and immunity, and hepatitis B with antibodies 
indicating recovery and immunity.  The examiner also reported 
that currently there was no evidence of residuals from any of 
the above hepatitis A or B, but indicating immunity to both 
diseases.  

The veteran has submitted several letters from a physician 
written in Spanish, which have subsequently been translated.  
A November 2002 letter states that the veteran tested 
positive for hepatitis A and B, and that he always will.  A 
September 2003 letter stated that the veteran came in for a 
consultation for "chronic liver disease (cirrhosis probably 
due to hepatitis B)," vascular deficiency, and chronic 
bronchitis (pulmonary emphysema).  The physician noted that 
the veteran must have absolute rest.  A November 2003 letter 
notes that the veteran was under treatment for hepatitis B, 
and should keep at rest.  A March 2005 note also shows that 
the veteran suffers from hepatitis A and B.  

The September 2003 letter recommended absolute rest.  It is 
unclear if this means bed rest and treatment by a physician, 
for how long the veteran should have rest, or for what 
conditions the rest is needed.  The November 2003 letter 
notes treatment for hepatitis B and recommends that the 
veteran keep at rest.  Again, it is unclear if this is to be 
bed rest with treatment by a physician, for how long the 
veteran should have rest, and if the rest is for residuals of 
hepatitis or the veteran's combined medical problems.  For VA 
purposes, incapacitating episode means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  38 C.F.R. § 4.114, DC 7345 (2007).  
Additionally, for the veteran to warrant a compensable 
evaluation based on incapacitating episodes, symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain would also have to be present.  Id.  
Incapacitating episodes caused by the veteran's service-
connected residuals of hepatitis sufficient for VA rating 
purposes having a total duration of at least one week, during 
a past 12-month period, are not shown by these letters or any 
of the competent medical evidence.  Accordingly, a 
compensable evaluation is not warranted based on 
incapacitating episodes.  See id.  

As incapacitating episodes are not shown, for the veteran to 
warrant a compensable evaluation considering the regulations 
in effect since July 2, 2001, the veteran would have to have 
intermittent fatigue, malaise, and anorexia.  Id.  The 
veteran has reported occasional vomiting to medical 
professionals.  However, intermittent fatigue, malaise, and 
anorexia are not shown by the competent medical evidence of 
record.  In fact, a VA examiner in 2003 reported that 
currently there was no evidence of residuals of the hepatitis 
A or B, but indication of immunity to both diseases.  The 
Board gives this opinion high probative value as it was made 
after a review of the veteran's claims file which includes 
relevant medical records, examination reports, and laboratory 
reports.  As such, a compensable evaluation is not warranted 
considering the regulations in effect since July 2, 2001 for 
hepatitis.    

Considering the regulations in effect prior to July 2, 2001, 
the competent evidence would need to show infectious 
hepatitis with demonstrable liver damage with mild 
gastrointestinal disturbance to warrant a compensable 
evaluation.  38 C.F.R. § 4.114, DC 7345 (2000).  A November 
2002 letter from a private physician stated that laboratory 
tests showed no liver damage.  VA examiners have consistently 
reported that the veteran has antibodies indicating recovery 
and immunity from hepatitis A and B, and the only 
gastrointestinal disturbance shown by the competent medical 
evidence is occasional vomiting.  Accordingly, a compensable 
evaluation is not warranted considering the regulations in 
effect prior to July 2, 2001 for hepatitis.  

The Board is cognizant of a July 2003 letter from a social 
worker giving a multiaxial assessment for the veteran.  
Included in the general medical conditions in this 
assessment, the social worker reported that the veteran had 
liver damage due to hepatitis.  The Board has given this 
opinion little if any probative value as it is unclear on 
what this statement is based or what expertise the social 
worker has that would qualify her to render such a medical 
diagnosis.  It is also unclear if the social worker performed 
any laboratory tests or even gave the veteran a physical 
medical examination.  Moreover, as explained above, the 
competent medical evidence of record is in direct conflict 
with the social worker's statement that the veteran has liver 
damage due to hepatitis.  The Board has also considered 
statements submitted by the veteran's daughter; however, 
these statements do not relate to the veteran's current level 
of disability other than to say that the veteran has been ill 
due to military service.  

The Board is also aware that the translated copy of the 
September 2003 letter from a private physician indicates that 
physician thought the veteran had chronic liver disease; more 
specifically cirrhosis probably due to hepatitis B.  
Initially, the Board notes that the competent medical 
evidence is against this finding, and more weight has been 
given to other medical opinions which were made after 
laboratory tests and a review of the veteran's claims file.  
Also, the statement that the veteran has cirrhosis probably 
due to hepatitis B is speculative.  As such, the Board finds 
that a separate rating for cirrhosis is not in order.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants a 
compensable evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against a compensable evaluation 
for residuals of hepatitis, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the noncompensable evaluation for 
residuals of hepatitis are clearly contemplated in the 
Schedule and that the veteran's service-connected disability 
is not so exceptional nor unusual such as to preclude the use 
of the regular rating criteria. 


ORDER

Entitlement to an increased evaluation for the residuals of 
hepatitis, currently evaluated as 0 percent disabling, is 
denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


